                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
ERIC W. SCHOFIELD,

      Plaintiff,
                                           CASE NO. 8:18-cv-30-02JSS
                                           (Consolidated for trial with
v.                                         8:18-cv-31 and 8:18-cv-42)
SURAJ PROPERTIES, INC., HIMANSHU
J. PATADIA, PRITA H. PATADIA, and
SURAJ INVESTMENTS, INC.,

      Defendants.
___________________________________/


ERIC SCHOFIELD, as father and
natural guardian of E.D.S., a minor,

      Plaintiff,

v.                                          CASE NO. 8:18-cv-31-T-02JSS
SURAJ PROPERTIES, INC., HIMANSHU
J. PATADIA, PRITA H. PATADIA, and
SURAJ INVESTMENTS, INC.,

      Defendants.
                                       /

AMANA LEWIS,

      Plaintiff,
                                           CASE NO. 8:18-cv-42-T-02AEP
v.
SURAJ PROPERTIES, INC., HIMANSHU
J. PATADIA, PRITA H. PATADIA, and
SURAJ INVESTMENTS, INC.,

      Defendants.
_________________________________/
                                     ORDER

      This matter came before the Court for a hearing on March 19, 2019, upon

the parties’ respective motions for summary judgments. Dkt. 70, 75. These

rulings apply to all three of the related cases, Case Nos. 8:18-cv-30, 31, and 42.

The cases have been consolidated already for trial. Dkt. 84. The Court appreciates

the parties’ filings and arguments in Court.

      Plaintiffs bring suit here under the Fair Labor Standards Act (FLSA) and the

Florida Minimum Wage Act (FMWA). The Court denies Plaintiffs’ partial motion

for summary judgment on Defendants’ 11th defense. There is a sufficient factual

basis to permit Defendants to offer as a defense the remuneration paid by free rent.

The Plaintiffs point out a lack of sharp record keeping on this subject, a fact (and

duty) that Defendants dispute. The remunerative nature of the dwelling rooms was

part of the parties’ commercial dealings and was a substantial part of the

consideration to Plaintiffs. The precise reasonable cost or value of the

remuneration is contested, although two of the Plaintiffs apparently listed this

remuneration either on their tax returns or their applications for food assistance

with the State of Florida. Further, it appears that this regulatory record keeping

requirement may not apply to FMWA claims.



                                         -2-
      The Court finds no contested issue of material fact that these Plaintiffs

would be classed as “employees” and not “independent contractors,” thus granting

in part Plaintiffs’ motion. Dkt. 70. The criteria for this determination is well

stated by the case law, and it strongly supports that these Plaintiffs were not

independent economic actors of the contractor variety. They were employees.

This ruling is without prejudice to the Defendants’ contention that no

remunerative work was performed at all by EDS or Amanda Lewis.

      The Court finds no contested issue of material fact to support that the

Defendants acted “willfully” as that state of mind applies under the FLSA, or the

FMWA (Fla. Stats. §§ 448.110; 95.11(2)(d) and (3)(q)). The proof Plaintiffs offer

of this behavior is, basically, that Mr. Patadia testified he was aware that

employees should be paid, and should receive overtime for work in excess of 40

hours per week. This is insufficient to find recklessness. McLaughlin v. Richland

Shoe Co., 486 U.S. 128, 135 (1988). This was an unsophisticated “mom and pop”

operation run on a “seat of the pants” basis by lay persons unlearned in the law

and regulations. Thus the Defendants’ motion is granted in part, on the

“willfulness” issue.




                                          -3-
       Because of the Court’s determination as to this state of mind, the statute of

limitations is thereby affected. The parties should take this into account in

reformulating jury instructions and verdict forms.

       The Court finds no issue of material fact to support that the Plaintiffs had

“individual coverage” under the FLSA. They were not “engaged in commerce” or

“engaged in the production of goods for commerce.” 29 U.S.C. §§ 206, 207. The

nature of the Plaintiff’s activities (especially Lewis and EDS) were entirely

custodial in these two very small, rudimentary transient motels. Marshall v.

Whitehead, 463 F.Supp. 1329, 1345 (M.D. Fla. 1978); Sobrinio v. Med. Ctr.

Visitor’s Lodge, Inc., 474 F.3d 828 (5th Cir. 2007). This is quintessential local, not

interstate, activity.

       Applicability of the FLSA to Plaintiffs’ claims is a question of law. Icicle

Seafoods, Inc. v. Worthington, 475 U.S. 709, 714 (1986); Reich v. Stewart, 121

F.3d 400, 404 (8th Cir. 1997). Defendants’ motion is granted in part. Accordingly,

the Plaintiffs must prove their case through the enterprise method.

       Concerning the enterprise or entity involved, plainly the unified commercial

entity at issue here was the El Jon Motel (Suraj Properties, Inc.) and the Budget

Motel (Suraj Investments, Inc.). The Court received supplemental briefing from

the parties on whether the Davidson Duplexes were part of the joint enterprise.

                                          -4-
The Court will reserve on this issue (whether the duplexes are included) until the

final pretrial conference. In any event, the FLSA $500,000 jurisdictional

threshold for this alleged joint entity is subject to disputed factual proof, to be

resolved at trial. This would affect the FLSA claims only.

      Finally, the Court asked the parties to address the presence of the individual

Defendants in the case. The Court is not inclined to dismiss out or grant summary

judgment relief on this ground, although Defendants are free to assert any

appropriate trial motion, should sufficient proof as to individual liability fail.

      The Court is available if the parties need assistance prior to the April 26,

2019, 9:00 a.m. final pretrial conference. Trial will commence April 29, 2019 at

9:00 a.m. in Courtroom 15 B.

      It is therefore ORDERED AND ADJUDGED as follows:

      1)     In Case No. 8:18-cv-30, Plaintiff’s Motion for Partial Summary

             Judgment (Dkt. 70) is granted in part and denied in part. Defendant’s

             First Motion for Summary Judgment (Dkt. 75) is granted in part and

             denied in part.

      2)     In Case No. 8:18-cv-31, Plaintiff’s Motion for Partial Summary

             Judgment (Dkt. 48) is granted in part and denied in part. Defendant’s




                                          -5-
           First Motion for Summary Judgment (Dkt. 55) is granted in part and

           denied in part.

     3)    In Case No. 8:18-cv-42, Plaintiff’s Motion for Partial Summary

           Judgment (Dkt. 55) is granted in part and denied in part. Defendant’s

           First Motion for Summary Judgment (Dkt. 62) is granted in part and

           denied in part.

     DONE AND ORDERED at Tampa, Florida, on April 1, 2019.



                               s/William F. Jung
                             WILLIAM F. JUNG
                             UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                      -6-
